Citation Nr: 1615634	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for following right foot outpatient treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2006 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, while the Board previously identified the issue as entitlement to a temporary total disability rating based on individual unemployability due to service-connected disability (TDIU) (38 C.F.R. § 4.16), it did so in error by conflating the different criteria available for total ratings.  The Board has considered the Veteran's specific contention of temporary immobilization of the service-connected right foot associated with treatment for disability rather than the disability itself.  For these reasons, the issue is more appropriately addressed as a claim for a temporary total disability rating based on outpatient treatment necessitating immobilization of the right foot under the provisions of 38 C.F.R. § 4.30.  Regardless of the characterization of the issue, the Board is granting a temporary total (100 percent) rating for the period for which the Veteran contends he was unable to work during or following VA treatment for the right foot disability; therefore, the full benefit sought for the period requested is being granted, regardless of how the total rating was characterized, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2014). 


FINDING OF FACT

The Veteran's service-connected right foot pes planus with sesamoiditis of first metatarsal head sesamoids necessitated immobilization by cast following outpatient treatment on September 14, 2009 until November 13, 2009.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a temporary total disability rating based on outpatient treatment for the right foot disability necessitating immobilization under the provisions of 38 C.F.R. § 4.30 have been met from September 14, 2009 to November 13, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal for a total temporary rating pursuant to 38 C.F.R. § 4.30 for immobilization of the right foot following outpatient treatment in September 2009 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., a temporary total disability rating, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Temporary Total Rating for Right Foot Disability

Temporary total disability ratings for convalescence are governed by 38 C.F.R.
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring treatment (hospitalization, convalescence, or immobilization) must be service connected.

In this case, the Veteran asserts that he was temporarily unable to work in 2009 from four to six weeks while he was immobilized in a cam walker with non-weightbearing restrictions.  Specifically, the Veteran reported that the removable cast and crutches made it impossible to perform any work as a self-employed automotive technician for several weeks.  See September 2009 VA treatment record.  

In this case, service connection has only been established for right foot pes planus with sesamoiditis of first metatarsal head sesamoids, which is rated at 10 percent prior to October 9, 2013, and 20 percent thereafter.  A September 14, 2009 VA Podiatry Progress Note shows the Veteran reported having custom orthotics, which he was wearing at the time.  The Veteran reported that they have helped to a certain degree, but have not alleviated his pain.  The Veteran also reported that he has not been on his feet as much recently, because he is in school, and indicated that the pain had improved because of this.  The treating VA podiatrist noted that, due to the length of time the Veteran had been suffering from the pain in the right foot, the VA podiatrist recommended that the Veteran try the use of a cam walker and crutches (non-weight bearing) on the right foot for 4 to 6 weeks to see if the pain resolved.

Less than a week later, on September 23, 2009, pursuant to the Veteran's request, the treating VA podiatrist, M.S., submitted a letter stating the following, in pertinent part:

The [Veteran] has been placed into a removable cast boot for immobilization and is required to remain non-weight bearing for a period of 4-6 weeks to allow the inflammation in the area to resolve.  He is unable to work in his current job as an auto mechanic due to 
this treatment.

In an October 21, 2009 VA Podiatry Progress Note, the treating VA podiatrist indicated that the Veteran has walked on the right foot in the cam walker on occasion, keeping his forefoot off the ground, but has spent the majority of time non-weight bearing since September 14, 2009 and will continue use of the cam walker, non-weight bearing, on the right foot.  In a November 13, 2009 VA Podiatry Progress Note, the treating podiatrist again noted that that the Veteran has walked on the right foot in the cam walker on occasion, keeping his forefoot off the ground, but has spent the majority of time non-weight bearing since September 14, 2009.  

On November 13, 2009, the Veteran was given new orthotics to assist in alleviating pain in the right foot, and was instructed to break in the new orthotics, wearing them one hour the first day and adding one hour each subsequent day until he can wear them a full day.  The Veteran was also notified that he can use the cam walker on the right foot when not wearing the new orthotics during the break-in period, and that, once he has broken in the new orthotics completely, he was to wear the new orthotics in supportive shoes at all times when standing or walking.  In light of foregoing, resolving reasonable doubt in the Veteran's favor, the Board finds that criteria are met for a temporary total disability rating under 38 C.F.R. § 4.30 for immobilization by cast of a major joint (the right foot), following outpatient treatment on September 14, 2009, until November 13, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A temporary total disability rating based on outpatient treatment necessitating immobilization by cast of the right foot under the provisions of 38 C.F.R. § 4.30, from September 14, 2009 to November 13, 2009, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


